DETAILED ACTION
This is the Office action based on the 16944563 application filed July 31, 2020, and in response to applicant’s argument/remark filed on January 21, 2022.  Claims 1-24 are currently pending and have been considered below.  Applicant’s cancellation of claims 25 and 26 acknowledged.  
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-24 in the reply filed on January 21, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term "higher rotational speed" is a relative term which renders the claim indefinite.  The term "higher rotational speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which rotational speed range is considered to be “higher”.  For the purpose of examining it will be assumed that any rotational speed greater than 0 is considered to be a higher rotational speed.
Claim 12 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term "gradually reduce" is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear what rate of reducing is considered to be “gradually”.  For the purpose of examining it will be assumed that any rate of reducing is considered to be gradually reduce. 
Claims 2-11 and 13-20 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claims 1 and 12.

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 6-13 and 16-20 rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuyel (U.S. PGPub. No. 20210217584), hereinafter “Kuyel”:--Claims 1, 2, 6, 7, 8, 9, 10, 11, 12, 16, 17, 18, 20: Kuyel teaches a method, comprisingdepositing a stack on a substrate, the stack comprises a first layer by using PEALD and a second layer by using PECVD (abstract, [0043]);cleaning the stack by using atomic layer etching (ALE), comprisingexposing the stack to chlorine, wherein the chlorine attaches to an atom layer to form a modified layer at the surface;exposing a substrate to argon plasma, wherein the argon removes the modified layer;alternately repeating the above 2 exposing steps ([0292]).     Kuyel further teaches that the substrate is continuously rotated ([0270]).     Alternately, although Kuyel does not explicitly disclose the substrate is continuously rotated during the ALE, since the ALE comprises depositing the chlorine on the surface of the substrate and since Kuyel teaches that the rotation would enable uniformity of the deposition ([0042]), it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to rotate the substrate during the ALE.  It is noted that since Kuyel teaches to perform the ALE prior to PECVD in the same chamber (abstract, [0044]), it would save time to have the substrate continuously rotate the substrate throughout the ALE/PECVD process.     Kuyel further teaches that the stack may be deposited on a substrate such as disclosed by Ishihara (U.S. Pat. 7314835) ([0005]).  Ishihara teaches that the stack may be a barrier layer on wiring trenches or vias.(Col. 2, Lines 9-14) on a silicon oxide substrate (Col. 12, Lines 46-60).  It is noted that such substrate has regions that have different heights.  Although Kuyel is silent about the modified layer is preferably formed at the higher region, such preferable forming at the higher region would be inherent due to the rotation of the substrate, as taught by Applicant.--Claim 3, 13, 19: Since Kuyel teaches that the rotation would enable uniformity of the deposition, although Kuyel is silent about a rotational speed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to find the optimal rotational speed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 21-24 rejected under 35 U.S.C. 102(a)(2)  and 35 U.S.C. 102(a)(2) as anticipated by LaVoie et al. (U.S. PGPub. No. 20180308695), hereinafter “LaVoie”:
--Claim 21: LaVoie teaches a method of trimming a pattern feature in a process chamber, comprisingproviding a substrate comprising a layer 415 having a plurality of convex and concave features (Fig. 4A);exposing the substrate to an oxygen-containing gas, the exposing preferably forms a modified layer at the surface of  the convex feature, but not on the concave feature (Fig. 4B);exposing the substrate to an inert gas plasma to remove the modified layer (Fig. 4B, [0064]);repeating the above 2 steps in cycles as necessary to etch the desired thickness from the features ([0061, 0063]), wherein a gas pressure is set depending the temperature of the reactor ([0056]).       It is noted that the height of the convex features are reduced, thus the surface is more planarized.--Claims 22, 23, 24: LaVoie further teaches that the process chamber comprises a optical emission spectroscopy sensor to identify the amount of etch and set an endpoint for the etching ([0059, 0016, 0090]) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713